539 Pa. 277 (1995)
652 A.2d 297
George MANDL, Individual Trading as Mandl's Bakery; Jenny Lee Bakery, Inc.; Potomac Bakery (Sub-Chapter S Corp.); Smith's Bakery, Inc.; Danity Pastry Shoppe, Inc.; Dalo's Bakery, Inc.; Volz and Company, Inc., Trading as Rilling's Bucks County Bakery; Weinrich's, Inc.; Key Bake, Inc.; Pennsylvania Bakers Association of Western Pennsylvania and Master Bakers Business Association of Philadelphia, Appellants,
v.
COMMONWEALTH of Pennsylvania; Department of Revenue of the Commonwealth of Pennsylvania; Department of Justice, Office of Attorney General of the Commonwealth of Pennsylvania, Appellees.
Supreme Court of Pennsylvania.
Submitted July 27, 1994.
Decided January 3, 1995.
Robert H. Maurer and Robert L. Knupp, Harrisburg, for appellant.
Bart J. DeLuca, Harrisburg, for appellee.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM:
AND NOW, this 3rd day of January, 1995, the Order of Commonwealth Court is affirmed.
MONTEMURO, J., is sitting by designation.